UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7167



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES EARL LINDSEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-96-858)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Earl Lindsey, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Earl Lindsey appeals the district court’s order denying

his Fed. R. Crim. P. 41(e) motion for return of property. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court and deny Appellant’s motion to appoint counsel.

United States v. Lindsey, No. CR-96-858 (D.S.C. July 9, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2